20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 1 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 2 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 3 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 4 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 5 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 6 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 7 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 8 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 9 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 10 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 11 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 12 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 13 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 14 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 15 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 16 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 17 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 18 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 19 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 20 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 21 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 22 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 23 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 24 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 25 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 26 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 27 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 28 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 29 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 30 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 31 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 32 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 33 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 34 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 35 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 36 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 37 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 38 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 39 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 40 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 41 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 42 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 43 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 44 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 45 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 46 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 47 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 48 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 49 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 50 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 51 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 52 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 53 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 54 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 55 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 56 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 57 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 58 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 59 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 60 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 61 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 62 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 63 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 64 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 65 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 66 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 67 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 68 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 69 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 70 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 71 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 72 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 73 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 74 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 75 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 76 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 77 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 78 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 79 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 80 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 81 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 82 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 83 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 84 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 85 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 86 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 87 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 88 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 89 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 90 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 91 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 92 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 93 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 94 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 95 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 96 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 97 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 98 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                   Pg 99 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 100 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 101 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 102 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 103 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 104 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 105 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 106 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 107 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 108 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 109 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 110 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 111 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 112 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 113 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 114 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 115 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 116 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 117 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 118 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 119 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 120 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 121 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 122 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 123 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 124 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 125 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 126 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 127 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 128 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 129 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 130 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 131 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 132 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 133 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 134 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 135 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 136 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 137 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 138 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 139 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 140 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 141 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 142 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 143 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 144 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 145 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 146 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 147 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 148 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 149 of 150
20-01187-jlg   Doc 1-3   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 4
                                  Pg 150 of 150
